UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number 000-53474 STEELE RESOURCES CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 75-3232682 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3081 Alhambra Drive, Suite 208 Cameron Park, CA (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number: (530) 672-6225 (Former address if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The number of shares of the issuer’s common stock outstanding as of August 12, 2011 was 38,541,458. 1 INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATION 19 ITEM 4. CONTROLS AND PROCEDURES 26 PART II - OTHER INFORMATION 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 30 ITEM 5. OTHER INFORMATION 31 ITEM 6. EXHIBITS 31 SIGNATURES 32 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 4 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 (Unaudited) and for the Period From May 27, 2010 (Inception) Through June 30, 2010 and May 27, 2010 Through June 30, 2011 (Unaudited) 5 Statement of Stockholders' Deficit for the Period From May 27, 2010 (Inception) Through June 30, 2011 (Unaudited) 6 Consolidated Statement of Cash Flows for the Six Months ended June 30, 2011 (Unaudited) and the Period From May 27, 2010 (Inception) Through June 30, 2010 and the Period From May 27, 2010 Through June 30, 2011 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 3 STEELE RESOURCES CORPORATION (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2011 December 31, 2010 ASSETS Current assets Cash $ $ Prepaid expenses Total Current Assets Fixed assets Accumulated depreciation ) ) Total Fixed Assets Other long-term assets Total Assets $ $ LIABILITIESAND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Derivatives liability Notes payable, net of discounts Notes payable – related parties - Other liabilities - Total Current Liabilities COMMITMENTS AND CONTINGENCIES (NOTE 6) Stockholders’ deficit: Preferred stock, par value $0.001, 5,000,000 shares authorized, -0- and -0- shares issued and outstanding, respectively - - Common stock, par value $0.001, 300,000,000 shares authorized, 35,042,590 and 33,461,111 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit during exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 4 STEELE RESOURCES CORPORATION (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, 2011 Six Months Ended June 30, 2011 From May 27, 2010 (Inception) Through June 30, 2010 From May 27, 2010 (Inception) Through June 30, 2011 Revenue $
